Citation Nr: 0214762	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-32 497A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in a July 1997 
decision of the Board of Veterans' Appeal (Board) that 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
schizophrenia.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1956 
to November 1957.  

This matter came before the Board on a motion from the 
veteran for revision or reversal of a Board decision that 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for schizophrenia, 
on the grounds of clear and unmistakable error (CUE).  

The procedural history of the case is as follows.  In a July 
1997 decision, the Board determined that new and material 
evidence had not been submitted and declined to reopen the 
veteran's claim for service connection for schizophrenia.  In 
November 1997, the veteran submitted a letter which stated 
that he believed he was being denied his right to benefits.  
In February 1998, the Acting Chairman of the Board construed 
the veteran's statement as a motion for reconsideration of 
the Board's decision; and denied the motion.  However, he 
also advised the veteran that his request would also be 
construed as a request for revision of a prior Board decision 
on the grounds of CUE.  

In April 1999 the Board notified the appellant that important 
information about his request for review of the Board's July 
22, 1997, decision on the grounds of CUE was being provided.  
The veteran was informed that the Board would wait 60 days 
before adjudicating his request and if no response was 
received, the Board would proceed.  In May 1999, the veteran 
submitted a letter indicating his desire to have his motion 
for reconsideration be a CUE motion.  

In an April 2000 decision, the Board concluded that there was 
no CUE in the July 1997 Board decision, and denied the 
veteran's claim.  Thereafter, the veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending, the Secretary 
filed a Motion in May 2001, requesting that the Board's April 
2000 decision be vacated and the matter remanded to the Board 
for further consideration under the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  
In an August 2001 Order, the Court vacated the Board's April 
2000 decision and remanded the case to the Board for 
consideration of the claim under of a recent decision issued 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), Disabled Am. Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  

In a September 2002 letter mailed to the veteran's new 
address, the Board advised the veteran that his case had been 
remanded to the Board for readjudication and the issuance of 
a new decision.  He was offered a period of 90 days to submit 
further argument or evidence.  In a statement signed in 
October 2002, the veteran responded that he did not have 
anything else to submit and the Board should proceed 
immediately with readjudication of his appeal.  


FINDINGS OF FACT

1.  In a July 1997 decision, the Board declined to reopen the 
veteran's claim for service connection for schizophrenia.  

2.  The veteran's motion has failed to set forth, clearly and 
specifically, any alleged errors in fact or law that would 
result in a manifestly different outcome.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to re-
filing.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§ 20.1404(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the VCAA was enacted during the pendency of 
this claim.  However, in Livesay v. Principi, 15. Vet. App. 
165 (en banc) (2001), the Court held that the VCAA was not 
applicable to motions alleging clear and unmistakable error 
in prior Board decisions.  Accordingly, it will not be 
applied in this case.  

The Board has original jurisdiction to determine whether one 
of its prior final decisions was based upon clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2002).  A 
motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing under this subpart.  38 C.F.R. § 20.1404(a) (2002).  

On December 8, 2000, the Federal Circuit, in Disabled Am. 
Veterans v. Gober, supra, invalidated 38 C.F.R. § 20.1404(b).  
The original § 20.1404(b) set forth pleading requirements - 
essentially, that the alleged factual or legal error(s) must 
be clearly and specifically set forth, and it must be 
explained why the result would have been manifestly different 
but for the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, were 
insufficient to satisfy that requirement.  The section also 
stated that motions that did not meet the pleading 
requirements "shall be denied."  The Federal Circuit was 
concerned that, if a clear and unmistakable error motion was 
denied solely on the basis that the alleged error was not 
specifically set forth, without considering the merits of the 
allegations, 38 C.F.R. § 20.1409(c) would operate to preclude 
any later consideration of the allegation on the merits.  

Accordingly, effective July 10, 2001, VA published an Interim 
Final Rule revising § 20.1404(b).  The revised section now 
sets forth pleading requirements that are identical to those 
in the old section, except that it states that motions which 
fail to comply with those pleading requirements "shall be 
dismissed without prejudice to re-filing under this 
subpart."  38 C.F.R. § 20.1404(b) (2002).  This version of 
the regulation is more favorable to the veteran, and will be 
applied in this decision.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c) (2002).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2002).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2002).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

In the July 1997 decision, the Board found that the evidence 
received since the last final Board decision in June 1990, 
when considered alone or in conjunction with all of the 
evidence of record, was not new and probative of the issue at 
hand, and did not raise the reasonable possibility of 
changing the outcome of the claim for service connection for 
schizophrenia on the merits.  In his motion, the veteran 
asserted that the Board's July 1997 decision was erroneous 
simply because it denied him benefits to which he believed he 
was entitled.  The Board finds that this allegation fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) because it does not specify any errors in fact 
or law that would have resulted in a manifestly different 
outcome.  Hence, the motion is dismissed without prejudice to 
re-filing.  

Although not argued by the veteran, the Board notes that in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), the Federal 
Circuit altered the standard for reopening a previously 
denied claim and concluded that a judgment must be made as to 
whether new evidence bears directly or substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim in 
accordance with the definition of new and material evidence 
found in 38 C.F.R. § 3.156 (2001).  This represents a 
different standard than that applied by the Board in July 
1997.  However, Hodge was decided by the Federal Circuit on 
September 16, 1998.  Consequently, it did not exist at the 
time of the July 1997 Board decision, and the Board correctly 
applied the laws and regulations that existed at that time.  
See 38 C.F.R. § 20.1403(e).  Hence, this argument would not 
be sufficient to serve as a basis for a finding of CUE.  


ORDER

The motion for revision of the July 1997 Board decision on 
the grounds of CUE is dismissed.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



